Douglas, J.,
concurring in part and dissenting in part. I agree and concur with Justice Lundberg Stratton in her discussion and conclusions with regard to the charges of involuntary manslaughter and abuse of a corpse. I do not agree that the charge and resulting conviction for child endangering should stand. If, in fact, there was a streptococcus infection in the baby at birth, then the evidence tends to show that such deadly bacterium could bring about death within a few minutes of birth. If this is so then it is difficult for me to see how the defendant can be charged with “child endangering” as we today understand that charge.